WOODLEY, Commissioner.
Appellant was convicted of the offense of felony theft, and the jury assessed his punishment at six years confinement in the penitentiary.
The record contains no notice of appeal to this court from the conviction, in the absence of which we are without jurisdiction to enter any order other than to dismiss the appeal. See Art. 827, C.C.P.; Patton *307v. State, 150 Tex.Cr.R. 521, 203 S.W.2d 224; Vaughn v. State, 147 Tex.Cr.R. 240, 179 S.W.2d 980.
The appeal is dismissed.
Opinion approved by the Court.